UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment Number 6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Puissant Industries, Inc. (Exact name of registrant as specified in its charter) Florida 27-0543309 (State of Incorporation) (Primary Standard Industrial (IRS Employer Classification Number) Identification Number) \ Puissant Industries, Inc. 3701 Edmonton Road, P.O. Box 351 Columbia Kentucky 42728 Telephone 270-385-9877 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Hamilton & Associates Law Group, P.A. Brenda Lee Hamilton, Esquire 101 Plaza Real Suite 201 S Boca Raton, Florida 33432 Telephone No. (561) 416-8956 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Brenda Lee Hamilton, Esquire Hamilton & Associates Law Group, P.A. 101 Plaza Real Suite 201 S Boca Raton, Florida 33432 Telephone No. (561) 416-8956 Facsimile No.: (561) 416-2855 (Address, including zip code, and telephone, including area code) Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class Proposed Maximum Proposed Maximum Amount of of Securities Amount to Be Offering Price Aggregate Registration to be Registered Registered(3) per Share Offering Price Fee(1)(2) Common Stock, par value $0.001 per share (3) $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0001161 of the aggregate offering price. (3) Represents shares of the registrant's common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2011 PUISSANT INDUSTRIES, INC. Selling shareholders are offering up to 107,000 shares of common stock. The selling shareholders will sell their shares at $2.00 per share until our Shares are quoted on the OTC Bulletin Board and, assuming we secure quotation on the OTC Bulletin Board, thereafter at prevailing market price or privately negotiated prices. We will not receive any of the proceeds from the sale of the common shares by the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 The date of this prospectus is , 2011. The following table of contents has been designed to help you find information contained in this prospectus. We encourage you to read the entire prospectus. PAGE Summary Information and Risk Factors 5 Risk Factors 6 Use of Proceeds 12 Determination of Offering Price 12 Dilution 12 Selling Shareholders 12 Plan of Distribution 14 Legal Proceedings 15 Directors, Executive Officers, Promoters, and Control Persons 15 Security Ownership of Certain Beneficial Owners and Management 17 Description of Securities 18 Interest of Named Experts 19 Disclosure of Commission Position on Indemnification for Securities Liabilities 19 Description of Business 19 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Description of Property 30 Certain Relationships and Related Transactions 30 Market for Common Equity and Related Stockholder Matters 32 Executive Compensation 34 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 35 Financial Statements F-1 4 SUMMARY INFORMATION AND RISK FACTORS As used in this prospectus, references to the “Company,” “we,” “our”, “us” or “Puissant Industries, Inc.”, refer to Puissant Industries, Inc., a Florida Corporation, unless the context otherwise indicates. You should carefully read all information in the prospectus, including the financial statements and their explanatory notes beginning at page F-1 prior to making an investment decision. Organization We were incorporated on July 6, 2009 in Wyoming as American Resource Management, Inc. We changed our domicile to the State of Florida on March 17, 2011 and simultaneously changed our name to Puissant Industries, Inc. Our principal offices are located at 3701 Edmonton Rd, P.O. Box 351, Columbia, Kentucky 42728. Our telephone number is 270-385-9877. Business We intend to engage in oil and gas exploration and development activities in fractured shale formations located in Kentucky. To date, our operations have consisted of acquiring our 100% working interest and 85% net revenue interest in 39 shut-in wells,with approximately 28 miles of natural gas pipeline. We have not engaged in drilling activity as of the date of this prospectus. Contingent upon successful exploration and development activities as well as sufficient financing, we plan to conduct natural gas production from the tight shale formations known as shale gas in older mature production areas where production histories, reservoir evaluations, and other available property data is available from oil and gas related government records. We plan to drill 14-17 wells if we obtain financing of $1 million. We have not identified any sources of financing and there is no assurance that we will obtain financing on commercially reasonable terms or at all. To date, we have not realized any revenues from our operations. We have raised an aggregate of $64,000 through private placements of our securities, the proceeds of which were used for working capital. The Offering As of the date of this prospectus, we had 5,778,000 shares of common stock outstanding. Selling shareholders are offering up to 107,000 shares of common stock. The selling shareholders will offer their shares at $2.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will pay all expenses of registering the common shares held by the selling shareholders, estimated at approximately $100,000. We will not receive any proceeds of the sale of the common shares. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The current absence of a public market for our common stock means that our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. Summary Financial Information Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. The tables and information below are derived from our audited financial statements for the period from July 6, 2009 (Inception) to December 31, 2010 and our unaudited financial statements for the six month period ending June 30, 2011. Our working capital as of June 30, 2011 was $(3,750) . 5 Statement of Operations Data As of December 31, 2009 Year ended December 31, 2010 Six month period ending June 30, 2011 Accumulated from July 6, 2009 to June 30, 2011 Revenue from Operations $
